Los hechos están expresados en la opinión.
Abogados de la apelada: Señores Charles llartzell y F.. Ramírez de Arellano.
El Juez Asociado Sit. Aldbey,
emitió la opinión del tri bnnal.
Doña Natividad García vendió a la Sociedad Agrícola de Gurabo por precio alzado de $50,000 y por linderos una linca con cabida de 162 cuerdas 28 céntimos de otra. Dos años des-pués dicha sociedad la traspasó en venta a The Juncos Central Company con la misma cabida y a razón-de $225 la cuerda de terreno. Medida luego por la última dueña resultó tener solamente 154 cuerdas y 40 céntimos de otra, y una entre-vista que con tal motivo tuvieron los representantes de esas dos sociedades y la primitiva dueña terminó con el otorga-miento de un acta notarial que suscribieron la .Señora Gar-cía y el representante de The Juncos Central Company, en la que se consignó la mensura que ésta había hecho de la finca y su resultado, que para evitar litigios convenían las partes en que fuera mensurada nuevamente por el ingeniero que indicase Doña Natividad García y que si resultaba alguna diferencia se descontase del precio aplazado que con hipoteca sobre la misma finca estaba adeudando la actual dueña de ella a dicha señora, teniendo en cuenta para hacer la deducción el precio por el cual ella vendió a la Sociedad Agrícola de Gurabo y reservándose The Juncos Central Company los de-rechos que tenga contra la sociedad que le vendió sin que se entienda que renuncia a ellos por esa transacción.
Algún tiempo después de otorgarse ese documento Doña Natividad García presentó demanda contra The Juncos Central Company en la que solicitó que se declarase la nulidad de dicha acta notarial alegando para ello que fué fraudulenta y obtenida mediante engaño y en que no medió causa para la obligación que contrajo la demandante por no existir antes ni entonces pleito pendiente contra ella. ^ .
Seguido el pleito por sus trámites recayó sentencia de-clarando sin lugar la demanda contra la que interpuso la de-mandante este recurso de apelación.
*165Podemos ele jar a nn laclo la cuestión del fraude y del en-gaño porque no se demostró ya que el juez sentenciador no dió crédito en este particular a la demandante, única prueba que se presentó sobre ese extremo. Además la apelante no da importancia a esta cuestión pues ba dirigido su argumen-tación casi exclusivamente a demostrar que no existió causa para la obligación que contrajo por lo que debe declararse su nulidad y revocarse la sentencia apelada.
¿Existió causa para la obligación que aceptó la apelante, contenida en el documento que suscribió1? Tal es la verda-dera cuestión que tenemos que resolver abora.
En el documento se bizo constar que la mensura de la finca dió una cabida menor de la que dijo Doña Natividad que tenía cuando la vendió, aunque la enajenación se bizo por precio alzado y por linderos, y se consignó también que para evitar litigios consentía en que de lo que se le debía con hipoteca sobre la finca se descontase lo que faltase en ella teniendo en cuenta el precio en que se vendió. Temió, pues, la deman-dante apelante que por la diferencia de cabida se le pusieran pleitos y quiso evitarlos renunciando a parte del crédito que por el precio se le debe con hipoteca por The Juncos Central Company. Esta fué la causa de su obligación sin que la des-virtúe el hecho de que entonces no existiera por tal motivo pleito contra ella, pues la causa de su obligación no fué po-ner término a pleito pendiente, ni tampoco el que, según ella, no hubiera causa de acción para establecerlo por haber en-tregado todo lo comprendido dentro de los linderos y ser la venta por precio alzado, porque si ella equivocadamente creyó que tenía el deber legal de indemnizar por la diferencia entre las cuerdas que dijo que tenía la finca y las que resultaren en la mensura que se practicase por un ingeniero, no puede aprovecharse de tal error de derecho para conseguir la nuli-dad de la obligación que libremente contrajo pues la igno-rancia de la ley a nadie excusa ni favorece.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

*166Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.